Citation Nr: 1403155	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for residuals of brain cancer.  

2.  Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for aphasia associated with residuals of brain cancer.  

3.  Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for focal sensory seizure disorder associated with residuals of brain cancer.  

4.  Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for migraine headaches including migraine variants associated with residuals of brain cancer.  

5.  Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for dementia due to brain tumor.  

6.  Entitlement to an effective date earlier than October 24, 2011, for the award of a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to an effective date earlier than October, 24, 2011, for the establishment of eligibility to Dependents' Educational Assistance (DEA) under Chapter 35.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2012 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In a March 2013 Decision Review Officer (DRO) decision, the RO partially granted the Veteran's claims for earlier effective dates for the grant of service connection for brain cancer and the awards of TDIU and eligibility to DEA under Chapter 35.  These awards were assigned effective from October 24, 2011, at that time.  As will be discussed below, these assigned effective dates do not represent a full grant of any benefit sought, and thus, these matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A hearing was held in June 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

The Veteran's appeal was previously before the Board in July 2013, when it was remanded for further procedural development.  The Board's July 2013 remand directives have been substantially completed, and the appeal has been returned to the Board.  

The issue of entitlement to lung cancer, to include as secondary to brain cancer, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim to establish service connection for brain cancer was received on October 24, 2011.  

2.  Although records dated prior to October 24, 2011, show that the Veteran received VA treatment for brain cancer and residual conditions, later diagnosed as aphasia, focal sensory seizure disorder, migraine headaches, and dementia, these records do not show the Veteran's intent to file claims seeking VA disability benefits for these disabilities.  

3.  Prior to October 24, 2011, VA received no communication or action indicating intent to apply for entitlement to service connection for brain cancer, aphasia, focal sensory seizure disorder, migraine headaches or dementia.  

4.  The Veteran's claim for TDIU and DEA benefits was received on April 23, 2012; within one year of the grant of service connection for residuals of brain cancer based on an initial application for benefits, and thus, the TDIU claim was part of the initial application for benefits rather than a part of a new claim for increased compensation.  

5.  The date entitlement to TDIU and DEA benefits arose is October 24, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 24, 2011, for the grant of entitlement to service connection for brain cancer have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2013).  

2.  The criteria for an effective date prior to October 24, 2011, for the grant of entitlement to service connection for aphasia have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2013).  

3.  The criteria for an effective date prior to October 24, 2011, for the grant of entitlement to service connection for focal sensory seizure disorder have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2013).  

4.  The criteria for an effective date prior to October 24, 2011, for the grant of entitlement to service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2013).  

5.  The criteria for an effective date prior to October 24, 2011, for the grant of entitlement to service connection for dementia have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2013).  

6.  The criteria for an effective date prior to October 24, 2011, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).

7.  The criteria for an effective date prior to October 24, 2011, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters from the RO dated in November 2011 and April 2012 satisfied the duty to notify provisions for the Veteran's service connection and TDIU claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Also, these letters informed the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records have been obtained, VA treatment records and identified private treatment records have been obtained and associated with the claims file.  The Veteran has not alleged that he received treatment, VA or private, to that documented in the records associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran is in receipt of disability benefits from the Social Security Administration, and those records have been obtained and associated with the record.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in February 2012, April 2012, and May 2012; the determination of an effective date relies on the evidence of record, so no additional VA examinations or opinions are required.  38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for earlier effective dates.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain the extent of any in-service injury and to determine whether the Veteran's current disability is related to his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Because of the procedural complexity of the Veteran's appeal, the Board concludes that a brief procedural history would be helpful.  

In August 1979, the Veteran filed a claim to establish service connection for a right ankle disability.  Because he did not submit evidence in support of this claim, the VARO in Togus, Maine, denied the claim in an October 1979 rating decision for "failure to prosecute."  

Subsequent to this rating action, VA received no communication from the Veteran with regard to filing a claim for disability benefits until October 24, 2011, when he filed a claim to establish service connection for brain cancer.  In an April 2012 rating decision, the RO granted service connection for residuals of brain cancer (30 percent), and, although the Veteran did not file additional claims for brain cancer residuals, the RO established service connection for aphasia associated with residuals of brain cancer (10 percent), focal sensory seizure disorder associated with residuals of brain cancer, and migraine headaches, to include migraine variants (zero percent).  All awards were assigned effective from October 24, 2011 - the date that VA received the Veteran's claim for disability benefits.  

On April 23, 2012, VA received from the Veteran a claim for TDIU.  In developing this claim, the RO scheduled the Veteran for a VA psychiatric examination in May 2012, the report of which reflects a diagnosis of dementia secondary to his brain tumor.  Although this disability was not specifically claimed by the Veteran, it was inferred by the RO and, in the May 2012 rating decision, the RO established service connection for dementia due to brain cancer (70 percent) and granted the Veteran's claims for TDIU and eligibility to DEA benefits.  All awards were assigned effective from April 23, 2012 - the date that VA received the Veteran's TDIU claim.  

In a November 2012 statement, the Veteran expressed disagreement with the effective dates assigned for all of his granted claims.  In a March 2013 Decision review Officer (DRO) decision, the RO partially granted the Veteran's claims for earlier effective dates for service connection for dementia due to brain cancer, TDIU, and eligibility to DEA benefits, and the awards were assigned effective from October 24, 2011.  In assigning this date, the RO sympathetically viewed these claims as extensions of his initial claim to establish service connection for brain cancer, which was received by VA on October 24, 2011.  In a March 2013 Statement of the Case, the RO continued to deny the Veteran's claim for an effective date earlier than October 24, 2011, for the award of TDIU.  The Veteran subsequently perfected an appeal to the Board with regard to that issue.  After the RO issued a July 2013 Statement of the Case with regard to the Veteran's other effective date claims, as directed by the Board in the July 2013 remand, he perfected an appeal to the Board with regard to those issues.

Earlier effective dates - service connection claims

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran asserts that the effective date for the awards of service connection for brain cancer and associated aphasia, focal sensory seizure disorder, dementia, and migraine headaches should be July 27, 1979, (the date of his discharge from service) because it had been determined that the disability underlying all of these awards (residuals of brain cancer) was proximately due to his active duty.  In a December 2012 statement, the Veteran alternatively contended that these benefits should have been assigned effective from October 2005, reasoning that (1) an informal claim to establish service connection for brain cancer should have been inferred from the time that the Veteran initially sought VA treatment for the disease, and (2) residuals from the October 2005 craniotomy rendered him unable to file any claim at that time.  
There is no correspondence in the file that was received after the October 1979 rating decision was issued, but prior to the Veteran's October 24, 2011, claim that could be considered a claim to establish service connection, and neither the Veteran nor his representative contradict this fact.  Instead, the Veteran and his representative contend that VA treatment records noting the Veteran's brain cancer should be considered implied claims for this disability and residual conditions.  In this regard, the Board acknowledges that, although these VA treatment records were not associated with the Veteran's claims file until after he filed his October 2011 claim for benefits, they are considered to be in VA's constructive possession upon creation.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Nonetheless, there is nothing within these records that shows intent to apply for VA disability benefits for any of these disabilities.  

Accordingly, the Board finds that the correct date of these claims is October 24, 2011.  This is the earliest possible effective date, as there is no earlier, unadjudicated, pending claim, and October 24, 2011, is more than one year after the Veteran's discharge from service.

The Board acknowledges the Veteran's and his representative's contentions that entitlement to service connection for these disabilities arose long before October 24, 2011.  However, even if entitlement had arisen prior to this date, there is no basis for an earlier effective date since the controlling law sets the date of a grant of service connection as the date of claim or the date entitlement arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2013).  

Further, the Veteran and his representative assert that that the October 2005 craniotomy to remove his brain tumor resulted in an incapacitating physical or mental disability, impaired cognition, which prevented him from filing a claim.  However, while 38 C.F.R. § 3.400(b)(1)(ii)(B) allows for an effective date earlier than the date of receipt of a claim for disability pension if a physical or mental disability, which was not the result of the Veteran's own willful misconduct, and is so incapacitating that it prevents filing a disability pension claim, the Board points out that this regulation only applies to pension claims.  A similar regulation does not exist for compensation claims such as the present ones.  Therefore, 38 C.F.R. § 3.400(b)(1)(ii)(B) is not applicable in the Veteran's claims for earlier effective dates for the grants of service connection for brain cancer and residual conditions. 

Even if the evidence definitively showed that the Veteran was physically or mentally incapacitated due to the brain cancer, to include the craniotomy, and/or the residual conditions between October 2005 and October 24, 2011, which it does not, no statute, regulation, or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for compensation.  In Barrett v. Principi¸ 363 F. 3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit held that, in certain circumstances, "mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal."  Barrett, 363 F. 3d. at 1320.  However, the holding in Barrett applies to an appeal period, not an initial request for compensation.  

The Veteran's contentions concerning his claims have been considered, and, to some extent, he appears to be raising arguments couched in equity.  However, the Board has no authority to grant the benefits sought on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." ).  

Accordingly, the Board finds that the claims for effective dates prior to October 24, 2011, for the grants of entitlement to service connection for brain cancer, aphasia, focal sensory seizure disorder, dementia, and migraine headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.




Earlier effective dates - TDIU and DEA/Chapter 35

As cited above, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  The Board notes that s TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13Vet. App. 449 (2000).  Additionally, the Court has held that a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam).  The procedural history in this case is parallel to that in Mayhue v. Shinseki, wherein the Court found that because the claim for TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of his initial application for benefits, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet App 273 (2011).  On this basis, the RO identified October 24, 2011, as the date of claim for TDIU.  

Further review of the record does not reveal any additional documents which could be construed as formal or informal claims for TDIU dated prior to October 24, 2011.  Specifically, the VA treatment records dated prior to November 24, 2011, pertaining to the Veteran's brain cancer and residual conditions do not show an intent to file a claim seeking TDIU.  Therefore, the Board finds that the correct date of claim for TDIU is October 24, 2011.

The question before the Board, then, is the date on which the Veteran became entitled to TDIU.  TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 
In the present case, the evidence shows that service connection had not been established for any disability prior to October 24, 2011, and as of that date, TDIU was granted based on the Veteran meeting the schedular requirements and the evidence showing that he was unemployable due to his service-connected disabilities as of that date.  TDIU is granted when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience; they are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The RO granted an effective date of October 24, 2011, for TDIU both on the basis of the Mayhue holding, discussed above, but also on the basis that his service-connected brain cancer and residual conditions, for which service connection was awarded as of that date, created unemployability.  

The evidence dated prior to October 24, 2011, does not establish that the Veteran was unemployable due to one or more service-connected disabilities.  While the record is replete with medical opinions that the Veteran's brain cancer and residual conditions rendered him unemployable prior to October 24, 2011, the TDIU award cannot pre-date the grant of service connection for these disabilities.  As discussed above, earlier effective dates for the grants of service connection for these disabilities cannot be assigned under VA's controlling laws and regulations.  

To the extent that the Veteran and his representative have made assertions with regard to the TDIU claim which are based on the concept of "equitable tolling" and/or are based in equity, as noted above, these arguments cannot avail the Veteran.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Barrett v. Principi¸ 363 F. 3d 1316 (Fed. Cir. 2004); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." ).  

The date of claim has been established above as October 24, 2011.  Based on the controlling regulations, which indicate that the proper effective date is the later of the date of claim or the date of entitlement, an effective date prior to October 24, 2011, for the grant of TDIU is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and an effective date prior to October 24, 2011, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

With regard to the Veteran's claim for an earlier effective date for DEA benefits, basic eligibility exists if a veteran were discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.  

Immediately above, the Board found that the proper effective date for the grant of entitlement to TDIU was October 24, 2011.  Since eligibility for DEA benefits is predicated on a finding of permanent total disability in this case, the effective date of such eligibility cannot precede October 24, 2011.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for residuals of brain cancer is denied.  

Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for aphasia associated with residuals of brain cancer is denied.  

Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for focal sensory seizure disorder associated with residuals of brain cancer is denied.  
Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for migraine headaches including migraine variants associated with residuals of brain cancer is denied.  

Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for dementia due to brain tumor is denied.  

Entitlement to an effective date earlier than October 24, 2011, for the award of TDIU is denied.  

Entitlement to an effective date earlier than October, 24, 2011, for the establishment of eligibility to DEA under Chapter 35 is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


